ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_03_FR.txt.                                                                                            178




                         OPINION INDIVIDUELLE DE M. LE JUGE KEITH

                 [Traduction]

                    1. Ainsi que cela ressort de mon vote, je souscris aux conclusions aux-
                 quelles la Cour est parvenue dans son arrêt. La présente opinion a pour
                 but d’exposer des raisons supplémentaires à l’appui de celles qu’a données
                 la Cour pour rejeter la demande de la Croatie et la demande reconven-
                 tionnelle de la Serbie. Je m’y attacherai au fait qu’aucune des Parties n’est
                 parvenue à établir l’existence de l’intention spécifique, élément essentiel
                 du génocide, c’est-à-dire l’intention de détruire en tout ou en partie le
                 groupe protégé. En revanche, et bien que j’aie examiné en détail le dossier
                 de l’affaire se rapportant aux demandes des Parties relatives à l’actus
                 reus et que je sois parvenu à mes conclusions sur ce point, j’estime qu’il
                 n’est pas nécessaire de les exposer dans la présente opinion. La Cour,
                 elle, s’est bien évidemment prononcée à cet égard ; si j’ai choisi, pour ma
                 part, de ne pas le faire, c’est parce que je garde à l’esprit la sage recom-
                 mandation formulée par le roi Salomon il y a 3000 ans : ne pas dire tout
                 ce que l’on pense, ne pas écrire tout ce que l’on dit et, plus important
                 encore, ne pas publier tout ce que l’on a écrit.


                           La demande de la Croatie : l’intention spécifique

                    2. Ainsi que la Cour l’a indiqué, la Croatie a avancé que l’intention
                 génocidaire pouvait être déduite de 17 critères (arrêt, par. 408), l’un
                 d’entre eux (le critère no 5 dans la liste établie par la Cour) ayant été
                 ajouté à l’audience à la liste initiale de 16 critères figurant dans ses écri-
                 tures, liste qu’elle a répétée. Dans son mémoire, déposé en 2001, la Croa-
                 tie a affirmé que chacun de ces critères suffisait à démontrer l’intention
                 génocidaire et que, pris ensemble, ils en apportaient la preuve irréfutable
                 (mémoire de la Croatie (ci-après, « MC »), par. 8.16‑8.17).
                    3. Dans sa réplique, déposée en 2010 — c’est‑à‑dire après que la Cour
                 eut rendu son arrêt de 2007 en l’affaire de la Bosnie (ci-après, « arrêt de
                 2007 ») —, la Croatie a cité le paragraphe suivant dudit arrêt (C.I.J.
                 Recueil 2007 (I), p. 196‑197, par. 373), lequel est repris au paragraphe 145
                 du présent arrêt :
                        « [L]e dolus specialis, l’intention spécifique de détruire le groupe en
                     tout ou en partie, doit être établi en référence à des circonstances
                     précises, à moins que l’existence d’un plan général tendant à cette fin
                     puisse être démontrée de manière convaincante ; pour qu’une ligne de
                     conduite puisse être admise en tant que preuve d’une telle intention,
                     elle devrait être telle qu’elle ne puisse qu’en dénoter l’existence. »

                                                                                           179




7 CIJ1077.indb 355                                                                                18/04/16 08:54

                          application de convention génocide (op. ind. keith)               179

                 Dans un premier temps, la Croatie n’a soulevé aucune question au sujet
                 de l’exigence ainsi énoncée, soutenant que les éléments de preuve qu’elle
                 avait présentés dans son mémoire, tels que complétés dans sa réplique,
                 « n’indiqu[ai]ent rien d’autre que l’existence d’une intention spécifique de
                 détruire cette partie de la population croate qui résidait dans les zones
                 revendiquées comme faisant partie de la Grande Serbie » (réplique de la
                 Croatie (ci-après, « RC »), par. 2.14). Dans sa réplique, elle a réaffirmé
                 que les critères qu’elle avait énumérés « conduis[aie]nt inévitablement à la
                 conclusion qu’il existait une politique systématique consistant à prendre
                 les Croates pour cible, en vue de les éliminer des régions concernées »
                 (ibid., par. 9.23, citant le paragraphe 8.16 du mémoire ; italiques ajoutés
                 dans la réplique). Ce n’est qu’au second tour de plaidoiries que la Croatie
                 a fait valoir que la Cour devait réexaminer l’exigence qu’elle avait définie
                 en 2007, au motif que celle-ci était exagérément restrictive et ne reposait
                 sur aucun précédent (CR 2014/20, p. 19).
                    4. Tout comme la Cour (arrêt, par. 148), je considère que la notion de
                 « raisonnable » est implicitement contenue dans le prononcé de 2007. Il
                 convient de rappeler que cette exigence à laquelle il doit être satisfait pour
                 déduire l’intention a été énoncée alors que la Cour avait précisé que des
                 allégations formulées contre un Etat comprenant des accusations d’une
                 exceptionnelle gravité, telles que le génocide, devaient être étayées par des
                 éléments ayant pleine force probante, et qu’elle devait être pleinement
                 convaincue (arrêt de 2007, par. 209 ; voir également par. 277 et 422). J’ob-
                 serverai à cet égard que le fait d’extraire une phrase ou un simple membre
                 de phrase d’un arrêt en l’isolant de son contexte, y compris factuel, n’est
                 pas sans risque.
                    5. A l’appui de ses 16 critères initiaux, la Croatie s’est non seulement
                 référée aux éléments de preuve examinés ci‑après, mais a affirmé que tous
                 ces critères, à l’exception d’un seul (le fait de ne pas poursuivre les auteurs
                 des crimes dont elle soutient qu’ils relèvent du génocide), avaient été abon-
                 damment confirmés par des décisions judiciaires du TPIY dans le cadre
                 de procédures engagées contre de hauts responsables serbes, décisions
                 auxquelles elle n’a toutefois pas renvoyé expressément. Cette affirmation,
                 ainsi que la liste des critères — désormais au nombre de 17 —, a été répé-
                 tée à l’audience (CR 2014/12, p. 19‑21, par. 26‑28).
                    6. Bien qu’elles puissent aider à établir les faits relevant des disposi-
                 tions de l’article II de la Convention, je ne vois pas, étant donné l’absence
                 d’accusations de génocide et, encore moins, de condamnations, comment
                 ces conclusions non spécifiées du TPIY pourraient, d’une manière géné-
                 rale, contribuer à établir l’intention spécifique. A l’audience, le Conseil de
                 la Croatie a ajouté ce qui suit :
                         « Je prie la Cour d’excuser la présentation de ces facteurs sous
                      forme de liste ; toutefois, cette liste est importante, puisque la conclu-
                      sion du demandeur est simple. Bien que certains actes commis au
                      cours de la campagne pourraient — pris isolément — être interprétés
                      comme des « crimes ordinaires » ou des « excès » commis en temps de

                                                                                            180




7 CIJ1077.indb 357                                                                                 18/04/16 08:54

                          application de convention génocide (op. ind. keith)             180

                     conflit, tous les facteurs sur lesquels se fonde le demandeur, pris dans
                     leur ensemble, démontrent immanquablement et de manière acca-
                     blante qu’il existait une politique systématique consistant à prendre
                     des Croates pour cible en vue d’éliminer tout (ou partie de) leur
                     groupe, en tant que communauté, dans les régions concernées. Cela
                     démontre très clairement l’existence de l’élément requis, à savoir une
                     intention spécifique de détruire un groupe protégé, en tout ou en par-
                     tie, et/ou la complicité en vue de commettre, ou le manquement à
                     l’obligation de prévenir, pareils actes de destruction. » (CR 2014/12,
                     p. 21, par. 29, les italiques sont dans l’original.)
                 Une autre interprétation raisonnable de ces différents éléments, pris isolé-
                 ment ou ensemble, pourrait être la suivante : la politique ou l’intention
                 n’était pas de détruire en tout ou en partie le groupe des Croates, mais
                 d’expulser ceux‑ci de la « Grande Serbie ». Or, ainsi que la Cour l’a conclu
                 en 2007 (arrêt de 2007, par. 190), et rappelé dans le présent arrêt (par. 162),
                 l’intention de mettre en œuvre une politique de « nettoyage ethnique » et
                 les opérations susceptibles d’être menées à cette fin ne peuvent, en tant
                 que telles, démontrer l’intention nécessaire. La Croatie ne l’a pas contesté
                 (voir, par exemple, CR 2014/12, p. 15‑18, par. 10‑18). J’examinerai à pré-
                 sent chacun des critères qui ont été définis.
                    7. Comme cela est indiqué dans le présent arrêt (par. 420), le premier
                 critère — « la doctrine politique de l’expansionnisme serbe » — repose
                 essentiellement sur un mémorandum établi en 1986 par l’Académie serbe
                 des sciences et des arts (SANU) (voir MC, annexe 14) qui, selon la Croa-
                 tie, aurait contribué à la renaissance de l’idée d’une « Grande Serbie »
                 englobant des parties de la Croatie et de la Bosnie‑Herzégovine existantes
                 dans lesquelles vivaient d’importantes populations serbes. Dans son
                 mémoire, la Croatie affirme que Slobodan Milošević a pu « attiser et déve-
                 lopper le sentiment nationaliste dont le mémorandum était une expres-
                 sion » (ibid., par. 2.43‑2.50, citation tirée du paragraphe 2.49). Dans son
                 contre‑mémoire, la Serbie répond que « ni le mémorandum de la SANU,
                 ni les propositions de modification de frontières de la RFSY ne présen-
                 taient un caractère illégal et ne comportaient, en tout état de cause, la
                 moindre indication d’une intention de détruire les Croates » (contre-­
                 mémoire de la Serbie (ci-après, « CMS »), par. 949). Elle soutient égale-
                 ment que les éléments de preuve étayant le lien allégué entre le
                 mémorandum et la guerre en Croatie sont fragiles (ibid., par. 950).
                    8. Le mémorandum en question se présente lui-même comme un
                 « [d]o­cument de 1986, rédigé par un groupe de membres de l’Académie
                 des sciences et des arts de Serbie, traitant de thèmes sociaux d’actualité de
                 la Yougoslavie ». Ainsi que la Cour l’a précisé, il n’a aucun statut officiel.
                 Quoique la Croatie ait, semble‑t‑il, tenté d’établir un lien entre la déclara-
                 tion d’un homme politique serbe pendant la guerre et le mémorandum et
                 les propositions qui y sont formulées (RC, par. 3.34‑3.40 ; CR 2014/10,
                 p. 48, par. 38 ; voir CR 2014/16, p. 24‑28, par. 1‑12), je ne vois pas com-
                 ment des propos tenus des années plus tard par un éminent parlementaire

                                                                                          181




7 CIJ1077.indb 359                                                                                 18/04/16 08:54

                          application de convention génocide (op. ind. keith)                181

                 serbe (de l’opposition) pourraient être considérés comme constituant une
                 approbation officielle. Je ne vois en outre, dans les 35 pages que compte
                 ce document, aucun passage où soient proposés des mesures illicites et,
                 moins encore, des actes de génocide ; la Croatie n’en a d’ailleurs signalé
                 aucun (voir RC, par. 3.9‑3.13). Le mémorandum et les éléments de preuve
                 qui s’y rapportent n’étayent donc pas la thèse croate. Selon moi, ce docu-
                 ment ne revêt pas, loin s’en faut, la force et le caractère officiel de la déci-
                 sion sur les « Objectifs stratégiques » qui était en cause dans l’affaire de la
                 Bosnie, la Cour ayant estimé en 2007 que même ce document n’établissait
                 pas l’intention spécifique et que les objectifs qui y étaient énoncés pou-
                 vaient être atteints par le déplacement de populations et l’acquisition de
                 territoires (arrêt de 2007, par. 371‑372). De même, les déclarations de l’ex-
                 pert de la Croatie qui a exposé le « programme national serbe » ne donnent
                 nullement à penser que l’extermination des Croates y était exigée, ou sim-
                 plement envisagée (CrY 2013/8, EW2 (Biserko)).
                    9. Au titre de son deuxième critère, la Croatie se réfère à des déclara-
                 tions faites par des personnalités publiques, notamment dans des médias
                 sous contrôle de l’Etat. Ainsi que cela a été indiqué à l’audience, cet argu-
                 ment est étayé par des passages du contre‑mémoire de la Serbie, dont il
                 ressort que le nationalisme serbe était, avant l’année 2000, l’idée politique
                 dominante et que les discours de haine abondaient dans les médias serbes
                 à la fin des années 1980 et dans les années 1990 (CR 2014/5, p. 32, par. 5,
                 renvoyant au CMS, par. 423 et 434 ; voir également par. 420 et, de
                 manière plus générale concernant la Croatie, CR 2014/5, p. 32‑42,
                 par. 4‑37, et CR 2014/6, p. 57‑60, par. 14‑23 ; voir également le point 11
                 ci‑après, par. 17). La Croatie a établi que les autorités serbes avaient tenu
                 de terribles discours de haine et que la diabolisation était extrême. L’in-
                 tention de détruire en tout ou en partie les groupes croates ainsi visés
                 n’est cependant pas la seule conclusion qui puisse raisonnablement être
                 tirée de pareils propos ; ceux-ci peuvent également manifester l’intention
                 d’entraîner des déplacements massifs, ce qui s’est effectivement produit.
                    10. Troisièmement, la Croatie s’appuie sur l’attaque contre Vukovar.
                 Le déséquilibre considérable des forces et des moyens en présence révèle,
                 selon elle, le véritable but de cette attaque (CR 2014/8, p. 34, par. 20). La
                 Croatie soutient que 1100 à 1700 Croates de Vukovar ont trouvé la mort
                 au cours des bombardements et que seulement 7500 des 21 500 Croates
                 habitant Vukovar à l’origine y sont revenus. « Pour les autres survivants,
                 le déplacement a été définitif » (ibid., p. 47, par. 84‑85 ; CR 2014/12,
                 p. 11‑12 ; cf. CR 2014/24, p. 43, par. 23‑25). La Serbie réplique que, bien
                 que l’emploi de la force par les assaillants ait pu dépasser les nécessités
                 d’une opération militaire normale et que de graves souffrances aient été
                 infligées à la population civile (y compris serbe), « rien ne permet d’affir-
                 mer que l’attaque … a été menée avec l’intention [spécifique nécessaire] »
                 (CMS, par. 955 ; voir également CR 2014/15, p. 22, par. 32‑33). Là encore,
                 malgré le bien-fondé de l’argument croate relatif à l’emploi d’une force
                 excessive, et effectivement illicite — ce que la Serbie reconnaît d’ailleurs
                 elle‑même en partie et qui a été constaté par le TPIY (Le Procureur

                                                                                             182




7 CIJ1077.indb 361                                                                                  18/04/16 08:54

                          application de convention génocide (op. ind. keith)                182

                 c. Mile Mrkšić, IT‑95‑13/1‑T, chambre de première instance, jugement du
                 27 septembre 2007, par. 470‑472) —, cela ne suffit pas en soi à établir
                 l’intention génocidaire.
                     11. Quatrièmement, la Croatie se réfère à un enregistrement vidéo
                 d’Arkan du 1er novembre 1991 en tant qu’élément attestant l’intention
                 génocidaire des auteurs d’une attaque. Je suis d’accord avec la Cour
                 (arrêt, par. 438) pour considérer que cela ne permet pas d’établir l’inten-
                 tion spécifique.
                     12. Cinquièmement, la Croatie invoque le lien entre la JNA et certains
                 groupes paramilitaires serbes. Le fait qu’il ait existé une intention spéci-
                 fique de détruire en tout ou en partie le groupe protégé n’est cependant
                 pas, selon moi, la seule conclusion raisonnable que l’on puisse tirer de ces
                 relations, si elles étaient établies. Celles-ci pourraient tout aussi bien
                 démontrer l’intention d’expulser des Croates des zones attaquées.
                     13. Sixièmement, la Croatie s’appuie sur la nature et l’ampleur des
                 attaques menées contre les civils croates, aspect qui a également été souli-
                 gné dans le cadre de l’examen de la ligne de conduite (ibid., par. 413). Il ne
                 fait aucun doute, comme l’attestent les décisions du TPIY, que des attaques
                 à grande échelle ont eu lieu de manière systématique (voir, par exemple,
                 CR 2014/12, p. 27, par. 54). Outre l’affaire Mrkšić, le conseil a renvoyé à
                 l’affaire Martić, dans laquelle la chambre de première instance avait conclu
                 à l’existence d’une entreprise criminelle commune ayant pour but d’établir
                 un « territoire ethnique serbe » par l’expulsion de la population croate et
                 non serbe du territoire de la « SAO Krajina »/« RSK » (CR 2014/20, p. 47,
                 par. 8 ; Le Procureur c. Milan Martić, IT‑95‑II‑T, chambre de première
                 instance, jugement du 12 juin 2007, par. 445‑446). Cependant, là encore, le
                 but était de déplacer le groupe ou une grande partie de celui-ci ; cela n’éta-
                 blissait pas une intention de détruire le groupe en tout ou en partie.
                     14. A n’en pas douter, ainsi que la Croatie le soutient en septième lieu,
                 les membres du groupe ethnique croate ont toujours été spécifiquement
                 visés par les attaques (voir, à cet égard, CR 2014/6, p. 60‑62, par. 22‑29).
                 Toutefois, comme la Cour l’a précisé dans son arrêt de 2007 (par. 187), il
                 ne suffit pas d’établir que des membres du groupe ont été délibérément et
                 illicitement tués. De plus, comme la Serbie le fait valoir, dans le cas d’un
                 conflit armé entre deux groupes ethniques, la plupart des victimes appar-
                 tiennent nécessairement à l’autre groupe (CMS, par. 960).
                     15. Il en va de même de l’obligation de porter un « ruban blanc », qui
                 constitue le huitième point avancé par la Croatie. Ainsi que cela a déjà été
                 indiqué, les autorités serbes ont bel et bien diabolisé les Croates et tenu à
                 leur endroit de terribles discours de haine. A l’audience, la Croatie a déve-
                 loppé cet argument en se référant à certaines déclarations annexées à son
                 mémoire et à sa réplique (CR 2014/6, p. 57‑58, par. 15‑16). Nombre
                 d’entre elles soulèvent cependant certaines difficultés mentionnées dans
                 l’arrêt car elles n’ont pas été signées ou ont été établies par la police (arrêt,
                 par. 192-199). Quant aux autres déclarations, elles peuvent également
                 relever d’une politique d’expulsion des Croates des différentes régions
                 visées.

                                                                                              183




7 CIJ1077.indb 363                                                                                   18/04/16 08:54

                          application de convention génocide (op. ind. keith)                183

                    16. Les neuvième et dixième points ont trait au nombre de Croates
                 tués, portés disparus ou blessés, ces conséquences des actions de la Serbie
                 étant considérées comme autant d’éléments attestant l’intention dans
                 laquelle lesdites actions ont été planifiées et menées. Ainsi que la Croatie
                 l’a reconnu en répondant à une question qui lui était posée par un juge, il
                 n’existe pas de chiffres bien établis en ce qui concerne le nombre des vic-
                 times (MC, p. 384 ; RC, par. 9.7 ; voir CMS, par. 963‑969). Cela étant,
                 même en retenant les chiffres de 10 000 à 12 000 morts et de 1000 dispa-
                 rus, cela ne représente qu’un faible pourcentage de la population croate
                 totale de Krajina et de Slavonie orientale. S’agissant de cette dernière
                 région, le recensement de 1991 indique que plus de 400 000 Croates y
                 vivaient avant le conflit ; par ailleurs, à Tenja, un village de Krajina, où la
                 Croatie affirme que 37 hommes ont été tués, le recensement fait état d’une
                 population de 2813 Croates (MC, par. 4.20, 4.28‑4.29, et CMS,
                 par. 967‑968). Même sur la base des chiffres fournis par la Croatie, la
                 totalité des personnes tuées représente donc moins de 1% de la population
                 totale du groupe qui aurait été pris pour cible (12 000 sur 1,7 à 1,8 mil-
                 lion). Je tiens à souligner qu’il ne s’agit pas pour moi d’une simple ques-
                 tion de chiffres. De nombreux meurtres ont été commis au cours de cette
                 guerre, et ce, dans de terribles circonstances. Il n’en demeure pas moins
                 que les questions de proportions sont importantes aux fins d’établir l’in-
                 tention génocidaire (voir, par exemple, l’affaire Kayishema, TPIR-95-I-T,
                 chambre de première instance, jugement du 21 mai 1999, par. 93). Selon
                 moi, ces éléments ne sont donc guère utiles à la Croatie. Ils touchent éga-
                 lement à la question de l’opportunité, sur laquelle la Cour s’est penchée
                 en examinant l’argument subsidiaire de la Croatie concernant l’intention
                 spécifique (arrêt, par. 431-440).
                    17. Le onzième élément est la profération d’insultes à caractère eth-
                 nique lors des meurtres et des actes de torture ou de viol. A l’appui de cet
                 argument, la Croatie s’est référée à plusieurs déclarations annexées à ses
                 écritures, dans lesquelles le sentiment anti-croate était exprimé par l’utili-
                 sation, à l’endroit des Croates, de l’appellation Oustachi (voir les notes se
                 rapportant au CR 2014/6, p. 57‑60). Même si ces déclarations sont
                 accueillies, elles ne font tout au plus que confirmer qu’un grand nombre
                 de Serbes en position d’autorité ont tenu des discours de haine tout à fait
                 déplorables. Selon moi, elles ne satisfont cependant pas au critère requis
                 aux fins de démontrer l’existence d’une intention génocidaire.
                    18. La Serbie ne conteste pas le douzième point, à savoir qu’une grande
                 partie de la population croate a été chassée de la RSK (CMS, par. 975).
                 Cependant, ainsi que cela a déjà été rappelé, le « nettoyage ethnique » en
                 lui‑même ne prouve pas l’intention génocidaire. A l’appui de son argu-
                 ment à cet égard, la Croatie invoque la décision rendue par le TPIY en
                 l’affaire Martić (RC, par. 9.2, 9.7, 9.30 et 9.29‑9.43), dans laquelle le Tri-
                 bunal aurait jugé qu’il y avait eu une entreprise criminelle commune entre
                 les dirigeants politiques et militaires serbes dont le but était d’« éliminer »,
                 par le meurtre et la déportation, la population civile croate d’environ un
                 tiers du territoire de la Croatie, afin de transformer ce territoire en un

                                                                                             184




7 CIJ1077.indb 365                                                                                  18/04/16 08:54

                          application de convention génocide (op. ind. keith)                184

                 Etat ethniquement homogène dominé par les Serbes (RC, par. 9.2 ; voir
                 également par. 9.34). Or le Tribunal n’emploie pas le terme « éliminer »
                 dans les paragraphes de son arrêt cités par la Croatie ; il précise que cer-
                 taines attaques « suivaient généralement le même scénario, à savoir que
                 les Croates étaient tués ou chassés » (les italiques sont de moi), mention-
                 nant ensuite la violence généralisée, l’intimidation et les atteintes à la pro-
                 priété privée et publique perpétrées contre la population croate. Tous ces
                 actes ont créé un climat de peur qui a rendu impossible la poursuite de la
                 présence des Croates et autres populations non serbes dans ces territoires.
                 « A cet égard, la Chambre a conclu que le déplacement de la population
                 non serbe était l’objectif principal des attaques, et non un effet secondaire
                 de celles‑ci. » (Le Procureur c. Milan Martić, IT-95-II-T, chambre de pre-
                 mière instance, jugement du 12 juin 2007, par. 443.)
                    La Cour (arrêt, par. 424) cite le paragraphe de conclusion de cette déci-
                 sion, qui s’achève par la phrase suivante :
                         « En conséquence, la Chambre conclut au‑delà de tout doute rai-
                      sonnable que l’objectif de l’entreprise criminelle commune était de
                      créer un territoire ethniquement serbe en en chassant la population
                      croate et non serbe, crime reproché aux chefs 10 [expulsion] et 11
                      [transfert forcé] de l’Acte d’accusation. » (Ibid.)
                 Selon moi, cette conclusion confirme tout à fait l’existence d’une intention
                 générale de la Serbie de créer une « Grande Serbie », non par le meurtre
                 mais, avant tout, par l’expulsion. En revanche, elle n’étaye pas l’affirma-
                 tion de la Croatie selon laquelle il aurait existé une intention génocidaire.
                    19. Les treizième et quatorzième critères sont le pillage et la destruction
                 systématiques de monuments culturels et religieux croates, et les entraves
                 faites à cette culture et aux pratiques culturelle et religieuse de la population
                 croate. Ces allégations, pour autant qu’elles soient établies (la Serbie ne
                 conteste pas la première : CMS, par. 978 ; au sujet de la seconde, voir cepen-
                 dant le paragraphe 979), constituent selon moi des preuves supplémentaires
                 de la diabolisation et du dénigrement des Croates par les Serbes. Elles ne
                 démontrent cependant pas en elles‑mêmes l’intention génocidaire. A cet
                 égard, la Cour rappelle que le « génocide culturel » n’a pas été inclus sur la
                 liste des actes punissables dressée dans la Convention, ce crime y étant
                 limité à la destruction physique et biologique (arrêt de 2007, par. 344).
                    20. Le quinzième critère est celui des changements démographiques
                 importants, permanents et intentionnels qui auraient résulté de la situa-
                 tion. J’ai déjà examiné ce point au paragraphe 18 ci-dessus.
                    21. Le seizième élément est l’absence de répression des actes génoci-
                 daires par la Serbie. A cela, il peut être répondu sur la base de l’article VI
                 de la convention sur le génocide que pareille obligation n’existe que si les
                 actes ont été commis sur le territoire de la Serbie, ce qui n’est visiblement
                 pas le cas en l’espèce. Force est par ailleurs de constater qu’il s’agit là
                 d’un argument circulaire.
                    22. Outre les 16 facteurs qu’elle a énumérés dans ses écritures, la Croa-
                 tie a, à l’audience, appelé l’attention de la Cour sur le rapport du chef de

                                                                                              185




7 CIJ1077.indb 367                                                                                   18/04/16 08:54

                          application de convention génocide (op. ind. keith)                 185

                 la sécurité de l’état-major de la défense territoriale de Belgrade, en date
                 du 13 octobre 1991, qui indiquait que les hommes d’Arkan « se livr[aient]
                 à un génocide et à divers actes de terrorisme incontrôlés » dans la région
                 de Vukovar (RC, par. 9.86 ; CR 2014/6, p. 25‑26, par. 43 ; CR 2014/10,
                 p. 15, par. 20 ; CR 2014/12, p. 34, par. 84, renvoyant à la réplique de la
                 Croatie, annexe 63 ; pour le point de vue de la Serbie, voir CR 2014/23,
                 p. 68‑71, par. 17‑30). Ce rapport a été porté à la connaissance du ministre
                 serbe délégué de la défense. La manière dont la citation a été tronquée par
                 la Croatie, tant dans ses écritures que dans ses plaidoiries, donne cepen-
                 dant une impression fortement trompeuse, puisque la phrase dans son
                 intégralité et les deux paragraphes suivants se lisent comme suit :
                         « Dans la région de Vukovar, des troupes de volontaires sous le
                      commandement d’Arkan et de Kum se livrent à un génocide et à divers
                      actes de terrorisme incontrôlés, échappant à tout contrôle du com-
                      mandant des unités chargées des activités de combat dans cette région.
                         Selon des informations non vérifiées, ces deux chefs nationalistes, qui
                      sont des criminels internationaux notoires, volent et pillent les biens de
                      citoyens croates et serbes, « remettent des récompenses » aux membres
                      de leurs groupes et prévoient former des « unités spéciales de défense de
                      la Serbie », tout cela sous l’appellation de « combat organisé ».
                         Nous estimons qu’il s’agit d’un groupe paramilitaire très dange-
                      reux et très bien organisé qui détient un pouvoir considérable. Tôt ou
                      tard les organes gouvernementaux et les forces armées devront le
                      combattre. Je suggère de soulever ce problème auprès des organes
                      fédéraux et des organes officiels de la République de Serbie, de trou-
                      ver des solutions appropriées et de prendre des mesures pour préve-
                      nir toute conséquence dommageable. »
                 Je suis d’accord avec la Cour (arrêt, par. 438) pour considérer que ce rap-
                 port ne démontre en rien que les autorités serbes en question étaient ani-
                 mées de l’intention spécifique nécessaire. Le chef de la sécurité emploie le
                 terme de « génocide » pour qualifier les actions d’Arkan et de son groupe,
                 et ce, sans l’étayer.
                    23. Pour les raisons exposées ci-dessus, je ne suis pas d’avis que la liste
                 de 17 critères établie par la Croatie ne puisse raisonnablement être com-
                 prise que comme exprimant l’intention spécifique nécessaire, de la part
                 des autorités serbes, de détruire les groupes croates visés en tout ou en
                 partie.
                    24. Je considère, comme la Cour, que l’argument subsidiaire formulé par
                 la Croatie à l’audience et visant à établir l’intention spécifique en se fondant
                 sur le contexte, l’existence d’une ligne de conduite et la question de l’oppor-
                 tunité doit également être rejeté (ibid., par. 411-440). Ainsi que je l’ai précisé
                 au début de la présente opinion, étant donné que la Croatie n’est pas, selon
                 moi, parvenue à établir l’élément constitutif essentiel de l’intention spéci-
                 fique, je n’examinerai pas en détail les éléments de preuve et arguments se
                 rapportant à l’actus reus. Je relèverai simplement que la Serbie a concédé
                 que, dans certains cas, les meurtres allégués par la Croatie avaient bel et

                                                                                               186




7 CIJ1077.indb 369                                                                                    18/04/16 08:54

                            application de convention génocide (op. ind. keith)             186

                 bien eu lieu et qu’ils avaient méthodiquement pris pour cible des civils, sur
                 la base de considérations ethniques (voir, par exemple, duplique de la Ser-
                 bie (ci-après, « DS »), par. 392 ; CR 2014/13, p. 64‑66), et que les conclu-
                 sions du TPIY démontrent de manière convaincante que des actes relevant
                 des litt. a) et b) de l’article II de la Convention ont été commis.


                     La demande reconventionnelle de la Serbie : l’intention spécifique

                    25. Ainsi que la Cour l’a indiqué (arrêt, par. 500), la Serbie affirme que
                 l’existence de l’intention spécifique de détruire, en tout ou en partie, le
                 groupe des Serbes de Krajina peut être déduite de deux éléments différents :
                 1) le procès-verbal de la réunion de Brioni tenue entre le président croate,
                 commandant en chef de l’armée, et ses plus hauts responsables militaires, et
                 2) l’intégralité des actions menées par les autorités croates avant, pendant
                 et après l’opération Tempête. Je m’attacherai au premier point afin d’étayer
                 et de compléter le raisonnement de la Cour (ibid., par. 501-507).
                    26. Le procès-verbal de la réunion de Brioni apparaît comme un
                 compte rendu sténographique quasi exhaustif d’une réunion qui a duré
                 près de deux heures (CMS, annexe 52). Les principaux passages cités par
                 la Serbie sont reproduits ci-après, dans l’ordre dans lequel ils apparaissent
                 dans le procès‑verbal. Par souci de commodité, je les ai numérotés et
                 assortis de simples renvois aux numéros de page du document lui-même.
                 J’y ai également ajouté certains passages cités par la Croatie, ainsi que
                 quelques autres qui n’ont été cités par aucune des Parties. Selon moi, seul
                 un examen approfondi de ce document permet d’en tirer les conclusions
                 qui s’imposent.
                 1) Le président commence par rappeler la détermination des autorités
                    croates à mener de nouvelles opérations et leur décision de commencer
                    à lever le blocus de Bihać à partir de l’ouest. Il poursuit en ces termes :
                           « Cependant, la situation est désormais la suivante : les représen-
                        tants de l’Organisation des Nations Unies, Akashi et Stoltenberg, et
                        les Serbes nous ont privés de ce motif, puisque les Serbes sont en
                        train de retirer leurs forces du secteur de Bihać. » (P. 1 ; CMS,
                        annexe 52 ; DS, par. 696.)
                 2) Dans le passage suivant cité par la Serbie, le président déclare :
                           « Si nous devions mener d’autres opérations dans les prochains
                        jours, alors Bihać serait uniquement une sorte de prétexte, un objec-
                        tif secondaire. Nous devons infliger une défaite totale à l’ennemi au
                        sud et au nord ; pour que les choses soient claires, nous devons laisser
                        l’est de côté pour l’instant. » (P. 1 ; CMS, par. 1197 et annexe 52.)
                 3) La citation suivante figure quelques lignes plus loin dans le texte :
                          « Par conséquent, nous devrions laisser l’est totalement de côté et
                        régler la question du sud et du nord.

                                                                                            187




7 CIJ1077.indb 371                                                                                 18/04/16 08:54

                          application de convention génocide (op. ind. keith)               187

                        Comment allons‑nous procéder [pour régler la question du nord et
                     du sud] ? C’est l’objet de notre discussion d’aujourd’hui. Nous devons
                     infliger aux Serbes de telles pertes que, dans les faits, ils disparaî-
                     tront ; autrement dit, les secteurs que nous ne prendrons pas immé-
                     diatement devront capituler dans les jours qui suivent. (P. 2 ; à
                     plusieurs reprises, la citation s’achève après le mot « disparaîtront » ;
                     CMS, par. 1198, où ne figure pas non plus la première phrase ; voir
                     aussi le commentaire de la Croatie sur la manière de citer ce passage ;
                     RC, par. 11.43, et note de bas de page 96.)
                 Quelques lignes après, on trouve un passage cité par la Croatie :
                       « Notre objectif principal n’est donc pas Bihać, mais de porter des
                     coups si violents dans plusieurs directions que les forces serbes ne
                     pourront s’en remettre et devront capituler. » (P. 2 ; RC, par. 11.43.)
                 4) Puis, un peu après, le président complète comme suit son propos
                    introductif :
                        « J’ai dit à Sarinić [le ministre des affaires étrangères] que, par prin-
                     cipe, nous sommes favorables aux négociations, s’ils acceptent les
                     conditions que j’ai fixées dans ma réponse à Akashi [le Représentant
                     spécial du Secrétaire général de l’Organisation des Nations Unies
                     auprès de l’ex‑Yougoslavie et chef de la FORPRONU/ONURC], mais
                     qu’il ne serait pas le chef de notre délégation, si la rencontre a lieu.
                     Voilà ce que nous allons faire, il va appeler dans la journée et nous
                     pourrons faire mine d’accepter les pourparlers et même désigner nos
                     délégués ; mais venons‑en plutôt à la question de savoir si nous allons
                     lancer une opération demain ou dans les prochains jours pour libérer
                     le secteur de la Banija jusqu’à Kordun et Lika et celui de la Dalmatie
                     jusqu’à Knin et comment nous allons le faire en trois, quatre ou au
                     grand maximum huit jours. Ensuite, il ne restera plus que quelques
                     enclaves qui devront se rendre. » (P. 2 ; CMS, par. 1105 ; la citation ne
                     comprend cependant pas le passage suivant le mot « Knin ».)
                 5) Un peu plus tard, le président fait les observations suivantes :
                        « C’est bien beau que l’amiral soit censé fermer les trois portes de
                     sortie qu’il leur reste, mais on ne leur laisse aucune issue. Il n’y a
                     aucune porte de sortie vers … (l’accès est fermé). Aucune possibilité de
                     retraite ou de fuite ; au contraire, on les force à se battre jusqu’au bout,
                     ce qui suppose davantage de mobilisation et de plus grandes pertes
                     dans nos rangs. Nous devons donc tenir compte de cet élément [parce
                     que, c’est vrai, ils sont complètement démoralisés ; tout comme ils ont
                     commencé à quitter Grahovo et Glamoč, lorsque nous les avons mis
                     sous pression, ils sont maintenant déjà en train de se retirer partielle-
                     ment de Knin.] Examinons, d’un point de vue militaire, la possibilité
                     de leur laisser une porte de sortie quelque part afin qu’ils puissent reti-
                     rer une partie de leurs hommes… » (P. 7 ; CMS, par. 1200 ; le passage
                     entre crochets n’a pas été inclus ; voir aussi CR 2014/24, p. 55, par. 89.)

                                                                                             188




7 CIJ1077.indb 373                                                                                  18/04/16 08:54

                          application de convention génocide (op. ind. keith)               188

                    L’amiral Domazet, vice‑amiral du HVO, dans un passage qui n’a pas
                 été cité par la Serbie, répond de la manière suivante :
                        « Monsieur le président, il y a une voie ici, deux autres là ; c’est
                     pourquoi, lorsque l’opération a été planifiée, nous avons laissé cette
                     route située dans ce secteur. C’est le secteur de la Lika, ici se trouvent
                     les Serbes, c’est aux mains des Serbes. Nous laissons une route ici
                     pour leur permettre de se retirer. La deuxième route leur
                     laisse Dvor na Uni, parce que ce n’est qu’à la fin que nous avance-
                     rons jusqu’à Kostajnica ; nous le ferons progressivement et les laisse-
                     rons partir. Nous ne fermerons pas cette voie. Il y a donc deux routes
                     principales. » (P. 7.)
                 6) Un peu plus tard, le président donne son accord de principe aux vues
                    exprimées et déclare ceci :
                        « Il manque toutefois un élément, à savoir que, dans une telle
                     situation, si nous lançons une offensive générale dans tout le secteur,
                     cela déclenchera chez les habitants de Knin une panique plus grande
                     que celle ressentie à ce jour. En conséquence, nous devons disposer
                     de certaines forces qui seront directement déployées en direction de
                     Knin. Je vous prie, Messieurs, de ne pas oublier combien de villes et
                     de villages croates ont été détruits, et que Knin est encore épargnée…
                     Par conséquent, nous devrons régler cette question avec l’ONURC et
                     cet autre problème également. S’ils contre‑attaquaient depuis Knin,
                     nous aurions de très bonnes raisons de mener cette action et, par
                     conséquent, nous aurions un prétexte pour attaquer, si possible avec
                     l’artillerie ; vous pouvez … pour les démoraliser totalement… pas
                     seulement … [sic]. » (P. 10 ; CMS, par. 1204, la Serbie ne cite que la
                     troisième phrase ; CR 2014/24, par. 43.)
                 7) L’intervenant suivant est Gotovina : « [I]l est difficile de … tenir [les
                    400 fantassins qui se dirigent vers Knin]. » (P. 10 ; CR 2014/18, p. 36,
                    par. 147 ; CR 2014/24, p. 23, par. 43.)
                   La section suivante du procès‑verbal citée par les Parties figure quelques
                 pages plus loin :
                 8) « Le PRÉSIDENT :
                        L’un de vous a‑t‑il une proposition ou une idée de la date à laquelle
                     nous pourrons lancer l’ensemble de cette opération ? Il est nécessaire
                     de la planifier. DOMAZET a présenté quelque chose, mais il faut
                     régler les détails, quels sont les points, quels sont les axes à partir
                     desquels nous devons avancer pour terrasser ensuite l’ennemi et
                     l’obliger à capituler. Mais comme je l’ai dit, comme nous l’avons dit,
                     ils doivent pouvoir fuir par ici… Parce qu’il est important que ces
                     civils s’en aillent ; puis, l’armée les suivra et, lorsque les deux colonnes
                     se mettront en marche, cela aura un effet psychologique dans les
                     deux sens. » (P. 15 ; CR 2014/24, p. 22, par. 41.)

                                                                                             189




7 CIJ1077.indb 375                                                                                  18/04/16 08:54

                          application de convention génocide (op. ind. keith)            189

                       « Ante GOTOVINA :
                       De nombreux civils sont déjà en train de quitter Knin en direction
                     de Banja Luka ou Belgrade. Cela signifie que, si nous maintenons
                     cette pression, dans quelque temps il n’y aura probablement plus
                     beaucoup de civils, seuls resteront ceux qui ne peuvent pas faire
                     autrement, ceux qui n’ont pas la possibilité de partir. » (P. 15.)
                   La Croatie a cité la déclaration suivante faite par le président à peu
                 près au milieu de la réunion :
                        « Lorsque vous dites que vous allez bloquer Gračac, ne perdez pas
                      de vue que ce sera peut‑être la panique à Gračac ; vous devrez y
                      entrer le plus vite possible et le signaler, et cela vaut pour tous, en
                      raison de l’effet psychologique d’une telle annonce dans ces circons-
                      tances. La chute d’une ville produit un effet psychologique plus
                      important qu’un bombardement de deux jours. » (P. 18 ; RC,
                      par. 11.47.)
                 9) « Vladimir ZAGOREC :
                        Monsieur le président, nous devons leur ouvrir une poche. Lors-
                     qu’ils se mettront à fuir, ils devront bien aller quelque part et, comme
                     ils ne prendront pas la direction de Knin ou de Kostajnica, nous
                     devrons leur offrir une porte de sortie — Dvor na Uni. » (P. 20 ;
                     CR 2014/18, p. 25, par. 89.)
                 10) « Si nous en avons les moyens, je préconise également de tout détruire
                     par des bombardements avant de progresser. » (P. 22 ; CMS, par. 1204.)
                     
                 11) « Le PRÉSIDENT :
                        Un tract du genre : chaos général, victoire de l’armée croate avec le
                     soutien de la communauté internationale, etc. Les Serbes sont déjà en
                     train de battre en retraite mais nous vous demandons de ne pas le
                     faire, nous vous garantissons… Cela signifie que nous leur accordons
                     une porte de sortie, tout en veillant en apparence au respect des droits
                     civils, etc. » (P. 29 ; CMS, par. 1203 ; CR 2014/18, p. 26, par. 92.)
                 12) « Le PRÉSIDENT :
                        Un instant, je vais à Genève pour cacher cela et non pour discuter.
                     Je n’enverrai pas un ministre mais seulement le ministre adjoint des
                     affaires étrangères. Ce sera jeudi.
                        Je veux donc cacher le fait que nous nous préparons à intervenir le
                     lendemain. Nous pourrons donc réfuter tous les arguments selon les-
                     quels nous refusons de discuter et nous voulons uniquement… »
                     (P. 32 ; CMS, par. 1196.)
                    27. Dans son contre‑mémoire, la Serbie cite les passages indiqués aux
                 alinéas 2) et 3) ci‑dessus, en soulignant la dernière phrase du second pas-
                 sage. Elle affirme ensuite :

                                                                                         190




7 CIJ1077.indb 377                                                                              18/04/16 08:54

                          application de convention génocide (op. ind. keith)                190

                         « Il s’ensuit clairement que l’objectif de l’opération envisagée
                      n’était pas uniquement d’obtenir le contrôle militaire de la Krajina et
                      sa réintégration à la Croatie, mais d’« infliger aux Serbes de telles
                      pertes que, dans les faits, ils disparaîtr[aie]nt ». L’on observe, à la
                      lecture des procès‑verbaux, qu’aucun des participants ne s’est opposé
                      à ce projet et que, bien au contraire, après l’intervention du pré-
                      sident Tudjman, la discussion est passée aux méthodes de mise en
                      œuvre. » (CMS, par. 1198.)
                 Selon moi, cette interprétation de cette partie du procès‑verbal est tout à fait
                 erronée. La mention de l’est en tant qu’issue possible pour les populations
                 serbes est en effet totalement passée sous silence. De plus, il n’est tenu aucun
                 compte du passage qui suit immédiatement, dans lequel l’accent est mis sur
                 la capitulation des forces serbes. Dans l’affaire Gotovina, la chambre de pre-
                 mière instance du TPIY a ainsi rejeté l’argument du procureur selon lequel
                 le passage où il est question de « faire disparaître les Serbes » désignait les
                 civils et non les forces militaires (par. 1990) ; selon elle, la déclaration en
                 question visait principalement les forces militaires serbes, et non la popula-
                 tion civile. La Cour a en outre relevé dans son arrêt (par. 506) que la
                 chambre d’appel du TPIY n’était même pas allée aussi loin que la chambre
                 de première instance. Les citations fréquentes et tronquées du passage 3),
                 qui s’achève par le mot « disparaîtront », sont elles aussi trompeuses. L’ex-
                 pression « dans les jours qui suivent », qui figure dans ce passage, trouve un
                 écho dans les deux dernières lignes du passage 4), que la Serbie a, là encore,
                 omis de citer. Certes, dans son contre-mémoire, celle-ci reconnaît que la
                 Croatie s’apprêtait à ménager des portes de sortie (par. 1200, où est cité le
                 passage 5), mais pas dans son intégralité). Que ce soit dans cette pièce ou
                 ailleurs, la Serbie ne tient toutefois aucun compte de la courte durée de
                 l’opération Tempête, tant dans sa planification, telle que celle-ci ressort du
                 procès‑verbal de Brioni, que dans les faits. Or, pendant ces quelques jours,
                 200 000 Serbes ont été en mesure de fuir. Le président Tudjman avait insisté
                 à plusieurs reprises pour que cette possibilité leur soit offerte.
                    28. Les autres passages précités, à l’exception du passage 9), ont tous
                 trait à l’objectif de reprendre le territoire et d’en expulser les Serbes —
                 tant civils que militaires — dès que possible. Cette nécessité d’agir vite est
                 également exprimée dans certains passages qui n’ont pas encore été cités,
                 tels que le suivant :
                        « Le président : Combien de temps durerait cette première étape
                      [prendre Ljubovo et placer Udbina sous contrôle] ?
                        Davor Domazet : Deux ou trois jours. » (CMS, annexe 52, p. 7‑8.)
                    29. Je relèverai également les passages où il est question d’accroître le
                 sentiment de panique et de susciter une démoralisation complète, et où il
                 est indiqué que la chute d’une ville a un effet psychologique plus impor-
                 tant qu’un bombardement de deux jours ; « nous devons faire preuve
                 d’audace dans une situation de démoralisation générale » (ibid., p. 14) ; et,
                 plus tard, le président parle de terminer l’opération en quatre jours (ibid.,

                                                                                             191




7 CIJ1077.indb 379                                                                                  18/04/16 08:54

                          application de convention génocide (op. ind. keith)               191

                 annexe 52, p. 24). Dans ce contexte où l’accent est mis sur la rapidité
                 d’action et la volonté d’expulsion — et non d’extermination —, je ne
                 considère pas le passage concernant les munitions (10), aussi choquant
                 soit‑il, comme étant significatif aux fins d’établir l’intention nécessaire.
                   30. Il est vrai que, comme le dit la Serbie, les différentes actions menées
                 par la Croatie, notamment pendant et après l’opération Tempête, ont
                 entraîné une diminution considérable de la population serbe en Croatie.
                 A cet égard, les deux Parties se sont largement appuyées sur le recense-
                 ment de 1991, comme cela avait déjà été le cas au cours de l’instance
                 ayant mené à l’arrêt de 2007 en l’affaire Bosnie c. Serbie (C.I.J. Recueil
                 2007 (I), p. 138, par. 232). Les chiffres ne semblent pas être contestés. Ils
                 donnent une idée des déplacements massifs qui ont eu lieu de part et
                 d’autre. Mais, ainsi que cela a déjà été relevé (voir par. 6 ci-dessus), la
                 Cour avait jugé — et a confirmé dans le présent arrêt — que le « net-
                 toyage ethnique » ne constituait pas en lui-même un génocide. Le résultat
                 auquel la Croatie est effectivement parvenue doit donc être considéré
                 comme confirmant que l’intention était d’expulser de la zone la majeure
                 partie de la population serbe, et non de la détruire en tout ou en partie.
                   31. En bref, le procès-verbal de la réunion de Brioni démontre selon
                 moi :
                 a) que l’objectif était d’obtenir la capitulation des forces serbes ;
                 b) que des routes d’évacuation vers des zones sous contrôle serbe seraient
                    prévues à l’est ;
                 c) que l’intention était d’expulser une partie importante de la population
                    serbe ; et
                 d) que l’opération tout entière serait achevée en 3, 4 ou, tout ou plus,
                    8 jours.
                    32. Pour en revenir au paragraphe 1198 du contre‑mémoire cité au
                 paragraphe 27 ci-dessus, je vois dans ce procès‑verbal une indication de
                 l’objectif visé, qui était de prendre le contrôle militaire de la Krajina, ter-
                 ritoire après tout croate, et de la réintégrer à la Croatie, tout en en expul-
                 sant une partie importante des communautés serbes locales. L’objectif
                 n’était pas de détruire ce groupe en tout ou en partie. En conséquence,
                 selon moi, un élément essentiel de la demande reconventionnelle telle
                 qu’initialement présentée n’a pas été établi.
                    33. Je n’ai rien à ajouter à l’examen et au rejet, par la Cour, de l’argu-
                 ment subsidiaire de la Serbie (arrêt, par. 508-514). J’en conclus donc qu’il
                 ne pouvait être fait droit à la demande reconventionnelle. Pour les raisons
                 indiquées plus haut, je n’examinerai pas, dans la présente opinion, les élé-
                 ments de preuve et arguments relatifs à l’actus reus.

                                                         *
                                                     *       *

                   34. Le dossier de la présente espèce — comme ceux de l’affaire de la
                 Bosnie et des nombreuses affaires dont ont eu à connaître le TPIY et des

                                                                                            192




7 CIJ1077.indb 381                                                                                 18/04/16 08:54

                              application de convention génocide (op. ind. keith)                                                 192

                 juridictions nationales — montre que de terribles crimes et atrocités ont
                 été commis dans la région de l’ex-Yougoslavie au début des années 1990.
                 Le rejet par la Cour de la demande principale de la Croatie et de la
                 demande reconventionnelle de la Serbie ne saurait occulter cette réalité.
                 Ces décisions s’expliquent par le caractère limité de la compétence confé-
                 rée à la Cour en l’espèce au titre de la convention sur le génocide (voir le
                 paragraphe 85 de l’arrêt). Le fait qu’aucune des Parties ne soit parvenue
                 à démontrer, au regard de la Convention, que la Partie adverse avait été
                 animée de l’intention spécifique nécessaire n’atténue en rien les conclu-
                 sions claires auxquelles la Cour est parvenue sur la base des concessions
                 faites par chacune d’elles, des décisions du TPIY et des éléments de preuve
                 convaincants qui attestent qu’elles ont l’une et l’autre bel et bien commis
                 de graves crimes.
                    35. A l’audience, l’agent de la Serbie a reconnu ce qui suit :

                          « Monsieur le président, le grief fondamental que nourrit le défen-
                       deur à l’égard des déclarations non signées et rapports de police pro-
                       duits par le demandeur ne signifie pas que l’Etat serbe nie la
                       perpétration de crimes graves au cours du conflit armé en Croatie.
                       En effet, de tels crimes ont été commis à l’encontre de membres du
                       groupe national et ethnique croate. Et ils l’ont été par des personnes
                       et des groupements de souche serbe. Il va sans dire que la Serbie
                       condamne ces crimes, regrette leur perpétration et compatit à la souf-
                       france des victimes et de leurs familles.

                       �����������������������������������������������������������������������������������������������������������������
                           [I]l n’est pas contesté que des civils et des prisonniers croates ont
                       été assassinés au cours du conflit. » (CR 2014/13, p. 64‑65, par. 38
                       et 40.)
                     Et l’agent de la Serbie d’ajouter :
                         « Dans cette affaire bien connue [Ovčara], le TPIY a constaté que
                       194 prisonniers de guerre avaient été tués. Il s’agit du plus grave mas-
                       sacre dont les Croates aient été les victimes pendant tout le conflit. »
                       (Ibid.)
                   36. L’agent de la Croatie a lui aussi reconnu que des crimes avaient été
                 commis contre des Serbes :
                           « La Croatie désire faire part à la Cour de son souhait sincère de se
                       réconcilier pleinement avec la Serbie. Nos présidents successifs,
                       MM. Mesić et Josipović, ont exprimé au nom de la population croate
                       leur regret tout aussi sincère pour l’ensemble des crimes perpétrés
                       contre les Serbes, y compris lors de l’opération Tempête, à l’occasion
                       de visites officielles à Belgrade. Toutefois, la réconciliation doit se
                       fonder sur des faits historiques.
                       �����������������������������������������������������������������������������������������������������������������

                                                                                                                                   193




7 CIJ1077.indb 383                                                                                                                          18/04/16 08:54

                         application de convention génocide (op. ind. keith)               193

                        Il est établi que des crimes isolés ont été perpétrés au cours de
                     l’opération Tempête. La Croatie exprime ses profonds regrets pour
                     ces crimes et les souffrances infligées aux victimes lors de la libération
                     de la Croatie, dans le cadre de l’opération Tempête. Elle a mis en
                     place des structures afin d’indemniser les victimes et d’offrir répara-
                     tion au moyen de procédures pénales et civiles. » (CR 2014/19, p. 17,
                     par. 20-21.)

                 (Signé) Kenneth Keith.




                                                                                           194




7 CIJ1077.indb 385                                                                                18/04/16 08:54

